--------------------------------------------------------------------------------

PLEDGE AGREEMENT

            THIS PLEDGE AGREEMENT (this “Agreement”) dated as of December 31,
2014 is made by GOLDEN QUEEN MINING CO. LTD., a British Columbia corporation
(the “Borrower”), and GOLDEN QUEEN MINING HOLDINGS, INC., a California
corporation (“Holdings” and, together with the Borrower, the “Pledgors” and each
a “Pledgor”), in favor of THE LANDON T. CLAY 2009 IRREVOCABLE TRUST DATED MARCH
6, 2009 (“LTC Lender”) and HARRIS CLAY, an individual (together with LTC Lender,
the “Lenders”).

            WHEREAS, the Borrower has requested that the Lenders make a term
loan to the Borrower pursuant to a Term Loan Agreement of even date herewith
(the “Loan Agreement”);

            WHEREAS, Holdings will issue its Guaranty of even date herewith (the
“Guaranty”) guaranteeing the Borrower’s obligations under the Loan Agreement and
certain promissory notes of even date herewith to be issued by the Borrower
pursuant to the Loan Agreement (such notes and Guaranty, together with this
Agreement and the Loan Agreement, the “Loan Documents”);

            WHEREAS, the Loan Agreement requires the execution and delivery of
the Consent under the GQ California LLC Agreement (the “GQ California Consent”);
WHEREAS, each Pledgor will receive substantial direct and indirect benefits from
the execution, delivery, and performance of the Loan Agreement and each is,
therefore, willing to enter into this Agreement;

            WHEREAS, the willingness of the Lenders to enter into the Loan
Agreement and to make the loan thereunder is subject to the condition, among
others, that the Pledgors execute and deliver this Agreement to the Lenders; and

            WHEREAS, on the date hereof the Lenders and Gauss LLC (“Gauss”) are
entering into an Option Agreement (the “Gauss Option Agreement”) pursuant to
with the Lenders grant Gauss the option to purchase the Pledged Securities
(defined below), on the terms and conditions set forth in the Gauss Option
Agreement, in the event of the exercise by the Lenders of remedies hereunder.

            NOW THEREFORE, in consideration of the foregoing and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged by each party hereto, the Pledgors and the Lenders agree as
follows:

            1.        DEFINITIONS.

                          1.1        Unless otherwise defined herein or in the
Loan Agreement, terms used herein that are defined in the UCC shall have the
meanings assigned to them in the UCC. However, if a term is defined in Article 9
of the UCC differently than in another article of the UCC, the term has the
meaning specified in Article 9.

                          1.2        The following terms have the following
meanings:

--------------------------------------------------------------------------------

                     Additional Securities. See Section 4.

                     Agreement. See the Preamble.

                     Borrower. See the Preamble.

                     Company. Golden Queen Mining Company, LLC, a California
limited liability company.

                     Company Interests. The Pledged Securities consisting of
Equity Interests in the Company.

                     Distributions. See Section 2.

                     Equity Interests. Any and all shares, interests,
participations or other equivalents (however designated) of capital stock of a
corporation or membership interests of a limited liability company, any and all
equivalent ownership (or profit) interests in a Person (other than a corporation
or limited liability company), securities convertible into or exchangeable for
shares of capital stock or membership interests of (or other ownership or profit
interest in) such Person, and any and all warrants, rights or options to
purchase any of the foregoing, whether voting or nonvoting, and whether or not
such shares, warrants, options, rights or other interests are authorized or
otherwise existing on any date of determination.

                     Event of Default. Has the meaning assigned thereto in the
Loan Agreement.

                     Federal Securities Laws. See Section 7.2.

                     GQ California Consent. See the Recitals.

                     GQ California LLC Agreement. The Amended and Restated
Limited Liability Company Agreement of GQ California dated as of September 15,
2014.

                     Guaranty. See the Recitals.

                     Loan Agreement. See the Recitals. Loan Documents. See the
Recitals.

                     Obligations. Collectively, (i) “Obligations” as defined in
the Loan Agreement, and (ii) all liabilities and obligations of Holdings under
the Guaranty.

                     Organizational Documents. The operating agreement,
certificate of formation, certificate of incorporation and/or by-laws or any
comparable formation documents of any entity.

                     Pledged Collateral. See Section 2.

- 2 -

--------------------------------------------------------------------------------

                          Pledged Securities. Collectively, with respect to each
Pledgor, (i) all of the Equity Interests described in Exhibit A hereto and
issued by the issuers named therein, together with all claims, rights,
privileges, authority and powers of such Pledgor relating to such Equity
Interests in each such issuer or under any Organizational Document of each such
issuer, and the certificates, instruments and agreements (other than
Organizational Documents) representing such Equity Interests, (ii) all
additional Equity Interests of whatever class of any such issuer described in
Exhibit A from time to time acquired by or issued to such Pledgor in any manner,
together with all claims, rights (but none of the obligations), privileges,
authority and powers of such Pledgor relating to such Equity Interests or under
any Organizational Document of any such issuer, and the certificates,
instruments and agreements (other than Organizational Documents) representing
such Equity Interests, from time to time acquired by such Pledgor in any manner,
and (iii) all Equity Interests issued by any issuer in respect of the Equity
Interests referred to in clause (i) or (ii) upon any consolidation or merger of
any such issuer and all Equity Interests of any successor issuer owned by such
Pledgor (unless such Pledgor is the surviving entity) formed by or resulting
from any consolidation or merger in which any Person listed in Exhibit A hereof
is not the surviving entity.

                     Pledgor. See the Preamble.

                     UCC. The Uniform Commercial Code as in effect in The State
of New York.

            2.        PLEDGE AND SECURITY INTEREST GRANT. As collateral security
for the payment and performance in full of the Obligations, each Pledgor hereby
pledges and assigns to the Lenders and hereby grants to the Lenders a continuing
lien and security interest in: (i) all Pledged Securities, (ii) to the extent
not covered by clause (i) of this Section 2, all Additional Securities, (iii) to
the extent not covered by clause (i) of this Section 2, all income, interest,
dividends, and distributions (“Distributions”) accruing with respect to such
Pledged Securities (other than Additional Securities), together with any books,
records, or certificates evidencing the foregoing, and (iv) all proceeds of the
foregoing (all of the foregoing as more fully described on Exhibit A attached
hereto, the “Pledged Collateral”).

            3.        REGISTRATION, ETC. OF PLEDGED COLLATERAL. All Pledged
Collateral that consists of Equity Interests hereunder may, at any time after
the occurrence and during the continuation of any Event of Default, and at the
option of the Lenders exercised by written notice to the Pledgors, be registered
in the name of the Lenders or their nominee, as pledgee. Except during the
continuance of an Event of Default, the Pledgors shall retain and have the
exclusive right to exercise any rights or options in connection with the Pledged
Collateral, in a manner not in conflict with the terms of this Agreement or any
of the other Loan Documents. At any time after the occurrence or during the
continuance of an Event of Default, the Lenders may, without further notice and
as applicable, exercise all voting and other rights at any meeting of the
equityholders of the issuer of the Pledged Collateral, and exercise any and all
rights of conversion, exchange, subscription or any other rights, privileges or
options pertaining to the Pledged Collateral as if they were the absolute owner
thereof including, without limitation, the right to exchange, at their
discretion, any and all of the Pledged Collateral upon the merger,
consolidation, reorganization, recapitalization or other readjustment of the
issuer thereof, all without liability except to account for property actually
received, but the Lenders shall have no duty to exercise any of the aforesaid
rights, privileges or options and shall not be responsible for any failure to do
so or delay in so doing.

- 3 -

--------------------------------------------------------------------------------

            4.        RIGHTS WITH RESPECT TO PLEDGED COLLATERAL.

                          4.1        If any Pledgor shall, at any time be
entitled to receive or shall receive (i) stock or unit certificates as a
dividend, payment, or distribution in connection with the Pledged Collateral,
(ii) any options, warrants, or rights in connection with the Pledged Collateral,
or (iii) any additions to, substitutions or exchanges for, the Pledged
Collateral whether as a result of a stock or unit split, recapitalization, a
change in capital structure of the issuer, or for any other reason (the
foregoing, collectively, the “Additional Securities”), each Pledgor agrees that
the same shall be delivered directly to the Lenders, to be held by the Lenders
subject to the terms hereof, as further security for the Obligations, and to
take all steps necessary to arrange for such delivery. If any Pledgor receives
any Additional Securities directly, it hereby agrees to hold such Additional
Securities in trust for the benefit of the Lenders, and to turn over such
Additional Securities to the Lenders immediately. The Lenders shall have all of
the rights set forth in this Agreement with respect thereto.

                          4.2        If any Pledgor shall, at any time following
the occurrence and during the continuance of an Event of Default, be entitled to
or shall receive any Distributions, each Pledgor agrees that such Distributions
shall, upon demand by the Lenders, be delivered directly and immediately to the
Lenders, to be held or applied by the Lenders in accordance with the terms
hereof.

            5.        REPRESENTATIONS, WARRANTIES AND COVENANTS. Each Pledgor
hereby represents and warrants to and covenants with the Lenders that:

                          5.1        Such Pledgor is the sole legal and
equitable owner of the Pledged Collateral owned by such Pledgor, and holds good
title to the same free and clear of all liens, charges, encumbrances and
security interests or rights of others of every kind and nature whatsoever
(except as set forth in the GQ California LLC Agreement), and shall not assign
any interest in the Pledged Collateral, or any part thereof, or otherwise
pledge, encumber, or grant any option with respect to the Pledged Collateral, or
any part thereof, except in favor of the Lenders. Such Pledgor has good right
and legal authority to create a security interest in the Pledged Collateral
owned by such Pledgor in the manner hereby provided. Except as set forth in the
GQ California LLC Agreement, the Pledged Collateral owned by such Pledgor is not
subject to any restriction on transfer contained in any agreement to which such
Pledgor is a party or by which such Pledgor is bound which would prohibit or
restrict the pledge or assignment of the Pledged Collateral hereunder, except
for the Organizational Documents of such Pledgor or otherwise contemplated in
the GQ California Consent.

                          5.2        Except for the GQ California Consent, no
consent, authorization, approval or other action by, and no notice to or filing
with, any party that has not been obtained, given or filed on or prior to the
date hereof is required of such Pledgor for the grant by such Pledgor of the
security interest granted hereby or for the execution, delivery or performance
of this Agreement by such Pledgor.

- 4 -

--------------------------------------------------------------------------------

                          5.3        Such Pledgor shall not consent to any
amendment to the Organizational Documents of any issuer of the Pledged
Securities owned by such Pledgor in contravention of the this Agreement or any
of the Loan Documents. Such Pledgor shall not withdraw as a member or partner of
any issuer of the Pledged Securities that is a limited liability company or
partnership, as applicable. Such Pledgor hereby covenants that it will not sell,
convey or otherwise dispose of any of the Pledged Collateral or create, incur or
permit to exist any other pledge, lien, encumbrance or security interest
whatsoever with respect to any of the Pledged Collateral or the proceeds thereof
except in favor of the Lenders.

                          5.4        Exhibit A sets forth a complete and
accurate list of all Pledged Securities held by such Pledgor as of the date
hereof.

                          5.5        All certificates or other instruments
representing or evidencing the Pledged Securities owned by such Pledgor in
existence on the date hereof have been delivered to the Lenders in suitable form
for transfer by delivery or accompanied by duly executed instruments of transfer
or assignment in blank and (assuming continuing possession by the Lenders of all
such Pledged Securities) the Lenders have a perfected first priority security
interest therein. Such Pledgor hereby agrees that all certificates or
instruments representing or evidencing the Pledged Securities acquired by such
Pledgor after the date hereof shall immediately upon receipt thereof by such
Pledgor be held by or on behalf of and delivered to the Lenders in suitable form
for transfer by delivery or accompanied by duly executed instruments of transfer
or assignment in blank, all in form and substance satisfactory to the Lenders.

                          5.6        Such Pledgor shall at all times do, make,
execute and deliver all such additional and further reasonable acts and
instruments as the Lenders may at any time request to carry into effect the
provisions and intent of this Agreement.

            6.        DEFAULT.

                          6.1        Upon the occurrence of an Event of Default
and during the continuance thereof, the Lenders are hereby authorized and
empowered in their discretion to exercise all rights and powers in respect of
the Pledged Securities as a member, partner, shareholder, or other equityholder
of the issuer of the Pledged Securities, and each Pledgor hereby consents to the
admission of each Lender or any designee thereof as a member, partner,
shareholder or other equityholder of the issuer of the Pledged Securities and
the exercise by each Lender of the voting rights of such Pledgor with respect to
the Pledged Securities owned by such Pledgor, in each case if such Lender so
elects, and to any sale of the Pledged Collateral by the Lenders in accordance
with the UCC, other applicable law and this Agreement.

                          6.2        (a)        Upon the occurrence of an Event
of Default and during the continuation thereof, without limiting the generality
of this Section and without notice, the Lenders may, in their sole discretion,
exercise in respect of the Pledged Securities, in addition to all other rights
and remedies provided for herein or otherwise available to them, all the rights
and remedies of a secured party on default under the UCC, other applicable
Uniform Commercial Code, or other applicable laws as in effect in any relevant
jurisdiction (whether or not the Uniform Commercial Code applies to the affected
Pledged Securities), and the Lenders may also in their sole discretion sell the
Pledged Securities or any part thereof in one or more parcels at public or
private sale, at any exchange or broker’s board or at any of the Seller’s
offices or elsewhere, for cash, on credit or for future delivery, at such time
or times and at such price or prices and upon such other terms as the Lenders
may deem commercially reasonable, irrespective of the impact of any such sales
on the market price of the Pledged Securities. The Lenders may be the purchaser
of any or all of the Pledged Securities at any such sale, and the Lenders shall
be entitled, for the purpose of bidding and making settlement or payment of the
purchase price for all or any portion of the Pledged Securities sold at any such
sale, to credit bid all or any portion of the Obligations as a credit on account
of the purchase price for any Pledged Securities payable by the Lenders at such
sale. Each purchaser at any such sale shall hold Pledged Securities sold free
from any claim or right of the Pledgors, and the Pledgors hereby waive (to the
extent permitted by applicable law) all rights of redemption, stay and/or
appraisal which it now has or may at any time in the future have under any rule
of law or statute now existing or hereafter enacted. The Lenders shall not be
obligated to make any sale of Pledged Securities regardless of notice of sale
having been given. The Lenders may adjourn any public or private sale from time
to time by announcement at the time and place fixed therefor, and such sale may,
without further notice, be made at the time and place to which it was so
adjourned.

- 5 -

--------------------------------------------------------------------------------

                          (b)        Pledgors and Lenders acknowledge and agree
that for purposes of determining whether a disposition of Pledged Securities
which consists solely of Company Interests has been made in a commercially
reasonable manner, the fair market value of the Company Interests may be
determined by an independent appraisal of the value of the Company. Pledgors and
Lenders further agree that Lenders shall be entitled to commission a valuation
of the Company from Mine Development Associates, or another independent mine
valuation company selected by the Lenders, and may rely upon such valuation as a
basis for determining the value of the Company Interests, and that the cost of
such valuation is a commercially reasonable expense of the disposition and shall
be paid by Pledgors and constitute an Obligation under the Loan Agreement
secured by the lien and security interest created hereby. In the case of all
sales of Pledged Collateral or any part thereof by the Lenders in accordance
with this Agreement and applicable law, including the UCC, during the
continuance of an Event of Default, the Pledgors shall pay all reasonable out of
pocket costs and expenses of every kind of the Lenders in connection therewith
(including, without limitation, reasonable attorneys’ fees and disbursements,
court costs, litigation and other expenses), and after deducting such costs and
expenses from the proceeds of sale, the Lenders shall apply any remainder to the
payment of the other Obligations and the Borrower shall remain liable for any
deficiency. The Pledgors shall be jointly and severally liable for the payment
of any such costs and expenses of the Lenders.

                          6.3        Because of present or future circumstances,
a question may arise under the Securities Act of 1933, as amended, as now or
hereafter in effect, or any similar statute hereafter enacted analogous in
purpose or effect (such Act and any such similar statute as from time to time in
effect being hereinafter called the “Federal Securities Laws”) with respect to
any disposition of the Pledged Collateral pledged hereunder. Each Pledgor
understands that compliance with the Federal Securities Laws may very strictly
limit the course of conduct of the Lenders if the Lenders were to attempt to
dispose of all or any part of the Pledged Collateral and may also limit the
extent to which or the manner in which any subsequent transferee of the Pledged
Collateral or any part thereof may dispose of the same. There may be other legal
restrictions or limitations affecting the Lenders in any attempts to dispose of
all or any part of the Pledged Collateral under applicable blue sky or other
state securities laws or similar laws analogous in purpose or effect. To the
extent permitted by applicable law, each Pledgor covenants and agrees that the
Lenders shall not incur any liability as a result of the sale of the Pledged
Collateral or any part thereof at any private sale that is commercially
reasonable and otherwise in accordance with this Agreement and applicable law.
To the extent permitted by applicable law, each Pledgor hereby waives any claims
against the Lenders arising by reason of the fact that the price at which the
Pledged Collateral or any part thereof may have been sold at such a private sale
was less than the price which might have been obtained at a public sale or was
less than the aggregate amount of the Obligations, even if the Lenders accept
the first offer received and do not offer the Pledged Collateral, as the case
may be, to more than one possible purchaser.

- 6 -

--------------------------------------------------------------------------------

                          6.4        NOTWITHSTANDING ANYTHING IN THE FOREGOING
PROVISIONS OF THIS SECTION 6 TO THE CONTRARY, DURING THE CONTINUANCE OF AN EVENT
OF DEFAULT, AT THE SOLE DISCRETION OF THE LENDERS, ANY AMOUNTS DUE TO THE
PLEDGORS WITH RESPECT TO THE PLEDGED COLLATERAL SHALL BE PAYABLE IMMEDIATELY TO
THE LENDERS AS IF THE LENDERS WERE IN THE PLEDGORS’ POSITION UNDER THE
APPLICABLE ORGANIZATIONAL DOCUMENTS. EACH PLEDGOR SHALL TAKE ALL STEPS TO MAKE
THE PLEDGED COLLATERAL AVAILABLE TO THE LENDERS AS REQUIRED BY THIS AGREEMENT.
EACH PLEDGOR SHALL ACT ON BEHALF OF THE LENDERS WITH RESPECT TO ANY OTHER
NECESSARY AGREEMENTS OR DOCUMENTS CONSENTING TO SUCH ARRANGEMENT.

            7.        OBLIGATIONS OF THE LENDERS. Beyond the exercise of
reasonable care to assure the safe custody of the Pledged Collateral while any
of it is held by the Lenders hereunder, the Lenders shall have no duty or
liability to anyone to collect any sums due or other property due in respect
thereof or to protect or preserve any rights of any such party pertaining
thereto, and shall be relieved of all responsibility for the Pledged Collateral
upon the surrender of the same to the Pledgors. No course of dealing between any
Pledgor and the Lenders, nor any failure by the Lenders to exercise or delay in
exercising any right, power or privilege hereunder or under any of the
obligations, shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, power or privilege hereunder or thereunder preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege. The rights and remedies herein provided and provided under any of the
Obligations are cumulative and are in addition to, and not exclusive of, any
rights or remedies provided by law, including, without limitation, the rights
and remedies of a secured party under the UCC.

            8.        THE LENDERS AS ATTORNEYS-IN-FACT. During the continuance
of any Event of Default, the Lenders may, but are without obligation to do so,
as attorneys-in-fact for each Pledgor, demand, sue for and/or collect any money
or property at any time due, payable or receivable to which they may be entitled
hereunder, on account of or in exchange for any of the Pledged Collateral. In
connection with any sale or other disposition, in whole or in part, of Pledged
Collateral by the Lenders pursuant to this Agreement and applicable law,
including the UCC, the Lenders shall have the right, for and in the name, place
and stead of each Pledgor, as attorneys-in-fact for each Pledgor, to execute
endorsements, assignments, or other instruments of conveyance or transfer with
respect to all or any of the Pledged Collateral. Each Pledgor shall indemnify
and hold harmless the Lenders from and against any liability or damage which the
Lenders may incur in the exercise and performance, in good faith, of any of the
Lenders’ powers and duties set forth herein.

- 7 -

--------------------------------------------------------------------------------

            9.        NOTICE. All notices hereunder shall be given in the same
manner as set forth in Section 8.1 of the Loan Agreement, provided that the
Borrower’s address for notices shall constitute each other Pledgor’s address for
notices, and any notice given to Borrower in accordance with the terms of such
Section shall be deemed to be given to each Pledgor.

            10.      WAIVERS. To the extent permitted by applicable law, each
Pledgor waives presentment, notice, protest, notice or acceptance of this
Agreement, notice of any loans made, extensions granted, collateral received or
delivered or any other action taken in reliance thereon, all demands and notices
in connection with the delivery, acceptance, performance, default or enforcement
of any of the Obligations or other evidence of indebtedness for which any of the
Pledged Collateral is pledged and all other demands and notices of any
description, and assents to any extension or postponement of the time of payment
or any other indulgence, to any substitution, exchange or release of the
Obligations and to the addition or release of any party or person primarily or
secondarily liable, except in each case for demands and notices expressly
required by this Agreement or any other Loan Document.

            11.      REINSTATEMENT. This Agreement shall continue to be
effective, or be reinstated, as the case may be, if at any time any amount
received by the Lenders in respect of the Obligations is rescinded or must
otherwise be restored or returned by the Lenders upon the insolvency,
bankruptcy, dissolution, liquidation or reorganization of any Pledgor or upon
the appointment of any intervenor or conservator of, or trustee or similar
official for, any Pledgor, or any substantial part of its respective properties,
or otherwise, all as though such payments had not been made.

          12.      WAIVER OF JURY TRIAL. EACH PLEDGOR AND EACH LENDER HEREBY
KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE THEIR RIGHT TO A JURY TRIAL WITH
RESPECT TO ANY ACTION OR CLAIM ARISING OUT OF ANY DISPUTE IN CONNECTION WITH
THIS AGREEMENT, THE NOTES OR ANY OF THE OTHER LOAN DOCUMENTS, ANY RIGHTS OR
OBLIGATIONS HEREUNDER OR THEREUNDER, THE PERFORMANCE OF SUCH RIGHTS AND
OBLIGATIONS OR ANY COURSE OF CONDUCT, COURSE OF DEALINGS, STATEMENTS (WHETHER
VERBAL OR WRITTEN) OR ACTIONS OF ANY PARTY INCLUDING, WITHOUT LIMITATION, ANY
COURSE OF CONDUCT, COURSE OF DEALINGS, STATEMENTS OR ACTIONS OF A LENDER
RELATING TO THE ADMINISTRATION OR ENFORCEMENT OF THE LOAN AND THE LOAN
DOCUMENTS, AND AGREE THAT THEY WILL NOT SEEK TO CONSOLIDATE ANY SUCH ACTION WITH
ANY OTHER ACTION IN WHICH A JURY TRIAL CANNOT BE OR HAS NOT BEEN WAIVED.

            EXCEPT AS PROHIBITED BY LAW, EACH PLEDGOR AND EACH LENDER HEREBY
WAIVE ANY RIGHT THEY MAY HAVE TO CLAIM OR RECOVER IN ANY LITIGATION REFERRED TO
IN THE PRECEDING SENTENCE ANY SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL
DAMAGES OR ANY DAMAGES OTHER THAN, OR IN ADDITION TO, ACTUAL DAMAGES.

- 8 -

--------------------------------------------------------------------------------

            EACH PLEDGOR (a) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY
OF A LENDER HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT ANY LENDER WOULD NOT,
IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS AND (b)
ACKNOWLEDGES THAT EACH LENDER HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS TO WHICH EACH IS A PARTY BECAUSE OF, AMONG OTHER
THINGS, SUCH PLEDGOR’S WAIVERS AND CERTIFICATIONS CONTAINED HEREIN.

            13.      GOVERNING LAW. This Agreement and each of the other Loan
Documents are contracts under the laws of the State of New York and shall for
all purposes be construed in accordance with and governed by the laws of said
State without reference to its conflict or choice of laws principles (other than
Sections 5-1401 and 5-1402 of the New York General Obligations Law, which shall
apply to this Agreement).

            14.      JURISDICTION; CONSENT TO SERVICE OF PROCESS.

                          14.1        Each Pledgor hereby irrevocably and
unconditionally submits, for itself and its property, to the nonexclusive
jurisdiction of the Supreme Court of the State of New York sitting in New York
County and of the United States District Court for the Southern District of New
York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to any Loan Document, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court. Each of the parties hereto agrees that
a final, non-appealed judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement or any other Loan
Document shall affect any right that the Pledgors or the Lenders may otherwise
have to bring any action or proceeding relating to this Agreement or any other
Loan Document against any other party hereto or their properties in the courts
of any jurisdiction.

                          14.2        Each Pledgor hereby irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection which it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Agreement or
any other Loan Document in any court referred to in Section 14.1. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

            15.      MISCELLANEOUS. This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their legal representatives,
successors and permitted assigns, and the term “the Lenders” shall be deemed to
include any other permitted holder or holders of any of the Obligations under
the Loan Agreement. This Agreement may be executed in any number of counterparts
and by the different parties hereto on separate counterparts, each of which when
so executed and delivered shall be an original, and all of which together shall
constitute one instrument.

- 9 -

--------------------------------------------------------------------------------

            16.      TERMINATION. This Agreement, and the pledges, liens and
security interests hereunder, shall terminate concurrent with the termination of
the Loan Agreement (other than indemnification and similar obligations that
survive payment and satisfaction of the Obligations). Upon termination of this
Agreement, the Lenders shall return to each Pledgor the Pledged Collateral of
such Pledgor and shall file UCC termination statements terminating any financing
statements filed in favor of the Lenders against any Pledged Collateral.

17.      AMENDMENTS. The provisions of this Agreement may not be amended,
modified or waived, except by in writing signed by each Pledgor and each Lender,
provided that any amendment, modification or waiver that would adversely affect
the rights of Gauss under the Gauss Option Agreement shall also require the
prior written consent of Gauss. Gauss is hereby expressly declared to be a third
party beneficiary of the provisions of this Section 17 and shall have the right
to enforce its rights under this Section as if it were a party hereto.

[Remainder of page intentionally left blank. The next page is the signature
page.]

- 10 -

--------------------------------------------------------------------------------

            IN WITNESS WHEREOF, the parties hereto have executed this Agreement
as of the date first above written.

PLEDGORS:

GOLDEN QUEEN MINING CO. LTD. 

 

  By:  /s/ Lutz Klingmann      Name: Lutz Klingmann     Title:   President

 

GOLDEN QUEEN MINING HOLDINGS, INC.

 

  By:  /s/ Lutz Klingmann      Name: Lutz Klingmann     Title:   President

[Signature page to Pledge Agreement]

--------------------------------------------------------------------------------

LENDERS:

THE LANDON T. CLAY 2009 IRREVOCABLE TRUST DATED MARCH 6, 2009

  By:   /s/ Thomas M. Clay     Name: Thomas M. Clay     Title: Trustee


 

  HARRIS CLAY           /s/ Harris M. Clay

[Signature page to Pledge Agreement]

--------------------------------------------------------------------------------

EXHIBIT A

DESCRIPTION OF PLEDGED COLLATERAL

Pledgor Name Issuer of Equity Interests Pledged Equity Interests Golden Queen
Mining Co. Ltd. Golden Queen Mining Holdings, Inc., a California corporation 100
shares of common stock, constituting all of the capital stock of the issuer
Golden Queen Mining Holdings, Inc. Golden Queen Mining Company, LLC, a
California limited liability company 50% of the LLC membership interests,
subject to adjustment as set forth in the Amended and Restated Limited Liability
Company Agreement of Golden Queen Mining Company, LLC


--------------------------------------------------------------------------------